
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.16


May 20, 2002

Ultratech Stepper, Inc.
3050 Zanker Road
San Jose, CA 95134

Gentlemen:

        This letter is to confirm that WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank"), subject to all terms and conditions contained herein, has agreed to
make the credit described below available to Ultratech Stepper, Inc.
("Borrower"):

        1.    A revolving line of credit under which Bank will make advances to
Borrower from time to time up to and including June 30, 2003, not to exceed at
any time the maximum principal amount of Eight Million Dollars ($8,000,000.00)
("Line of Credit"), the proceeds of which shall be used for working capital
requirements.

I.    CREDIT TERMS:

1.    LINE OF CREDIT:

        (a)    Line of Credit Note.    Borrower's obligation to repay advances
under the Line of Credit shall be evidenced by a promissory note substantially
in the form of Exhibit A attached hereto ("Line of Credit Note"), all terms of
which are incorporated herein by this reference.

        (b)    Letter of Credit Subfeature.    As a subfeature under the Line of
Credit, Bank agrees from time to time during the term thereof to issue or cause
an affiliate to issue standby letters of credit for the account of Borrower
(each, a "Letter of Credit" and collectively, "Letters of Credit"); provided
however, that the aggregate undrawn amount of all outstanding Letters of Credit
shall not at any time exceed Eight Million Dollars ($8,000,000.00). The form and
substance of each Letter of Credit shall be subject to approval by Bank, in its
sole discretion. No Letter of Credit shall have an expiration date subsequent to
the maturity date of the Line of Credit. The undrawn amount of all Letters of
Credit shall be reserved under the Line of Credit and shall not be available for
borrowings thereunder. Each Letter of Credit shall be subject to the additional
terms and conditions of the Letter of Credit agreements, applications and any
related documents required by Bank in connection with the issuance thereof. Each
draft paid under a Letter of Credit shall be deemed an advance under the Line of
Credit and shall be repaid by Borrower in accordance with the terms and
conditions of this letter applicable to such advances; provided however, that if
advances under the Line of Credit are not available, for any reason, at the time
any draft is paid, then Borrower shall immediately pay to Bank the full amount
of such draft, together with interest thereon from the date such draft is paid
to the date such amount is fully repaid by Borrower, at the rate of interest
applicable to advances under the Line of Credit. In such event Borrower agrees
that Bank, in its sole discretion, may debit any deposit account maintained by
Borrower with Bank for the amount of any such draft.

        (c)    Borrowing and Repayment.    Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.

2.    COLLATERAL:

        As security for all indebtedness of Borrower to Bank subject hereto,
Borrower hereby grants to Bank security interests of first priority in all
Borrower's accounts receivable and other rights to payment, general intangibles,
inventory and equipment.

--------------------------------------------------------------------------------

        All of the foregoing shall be evidenced by and subject to the terms of
such security agreements, financing statements, deeds of trust and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall reimburse Bank immediately upon demand for
all costs and expenses incurred by Bank in connection with any of the foregoing
security, including without limitation, filing and recording fees and costs of
appraisals, audits and title insurance.

3.    GUARANTIES:

        Borrower shall cause each domestic entity to which Borrower has made a
capital contribution or transferred assets to execute and deliver to Bank a
guaranty in form and content acceptable to Bank of Borrower's obligations to
Bank within 60 days after the book value of such entity's assets first exceeds
5.00% of the book value of Borrower's consolidated assets (inclusive, without
limitation, of all such entities' assets).

II.    INTEREST/FEES:

        1.    Interest.    The outstanding principal balance of each credit
subject hereto shall bear interest, at the rate of interest set forth in each
promissory note or other instrument executed in connection therewith.

        2.    Computation and Payment.    Interest shall be computed on the
basis of a 360-day year, actual days elapsed. Interest shall be payable at the
times and place set forth in each promissory note or other instrument required
hereby.

        3.    Unused Commitment Fee.    Borrower shall pay to Bank a fee equal
to one-quarter of one percent (0.25%) per annum (computed on the basis of a
360-day year, actual days elapsed) on the average daily unused amount of the
Line of Credit, which fee shall be calculated on a quarterly basis by Bank and
shall be due and payable by Borrower in arrears within seven (7) days after each
billing is sent by Bank.

        4.    Letter of Credit Fees.    Borrower shall pay to Bank (a) fees upon
the issuance of each Letter of Credit equal to one and three-quarters of one
percent (1.75%) per annum (computed on the basis of a 360-day year, actual days
elapsed) of the face amount thereof, and (b) fees upon the payment or
negotiation of each draft under any Letter of Credit and fees upon the
occurrence of any other activity with respect to any Letter of Credit (including
without limitation, the transfer, amendment or cancellation of any Letter of
Credit) determined in accordance with Bank's standard fees and charges then in
effect for such activity.

        5.    Collection of Payments.    Borrower authorizes Bank to collect all
interest and fees due under each credit subject hereto by charging Borrower's
deposit account number 4159-404250 with Bank, or any other deposit account
maintained by Borrower with Bank, for the full amount thereof. Should there be
insufficient funds in any such deposit account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by
Borrower.

III.    REPRESENTATIONS AND WARRANTIES:

        Borrower makes the following representations and warranties to Bank,
which representations and warranties shall survive the execution of this letter
and shall continue in full force and effect until the full and final payment,
and satisfaction and discharge, of all obligations of Borrower to Bank subject
to this letter.

        1.    Legal Status.    Borrower is a corporation, duly organized and
existing and in good standing under the laws of the State of Delaware, and is
qualified or licensed to do business in all jurisdictions

2

--------------------------------------------------------------------------------


in which such qualification or licensing is required or in which the failure to
so qualify or to be so licensed could have a material adverse effect on
Borrower.

        2.    Authorization and Validity.    This letter and each promissory
note, contract, instrument and other document deemed necessary by Bank to
evidence any extension of credit to Borrower pursuant to the terms and
conditions hereof, or now or at any time hereafter required by or delivered to
Bank in connection with this letter (collectively, the "Loan Documents") have
been duly authorized, and upon their execution and delivery in accordance with
the provisions hereof will constitute legal, valid and binding agreements and
obligations of Borrower or the party which executes the same, enforceable in
accordance with their respective terms.

        3.    No Violation.    The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in a breach of or constitute a default under any
contract, obligation, indenture or other instrument to which Borrower is a party
or by which Borrower may be bound.

        4.    Litigation.    There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
or in Borrower 10-K forms filed with the SEC for fiscal year ending 12/31/01
prior to the date hereof.

        5.    Correctness of Financial Statement.    To the best of Borrower's
knowledge, the financial statement of Borrower dated March 31, 2002, a true copy
of which has been delivered by Borrower to Bank prior to the date hereof, (a) is
complete and correct and presents fairly the financial condition of Borrower,
(b) discloses all liabilities of Borrower that are required to be reflected or
reserved against under generally accepted accounting principles, whether
liquidated or unliquidated, fixed or contingent, and (c) has been prepared in
accordance with generally accepted accounting principles consistently applied.
Since the date of such financial statement there has been no material adverse
change in the condition or operation of Borrower, nor has Borrower mortgaged,
pledged, granted a security interest in or otherwise encumbered any of its
assets or properties except in favor of Bank or as otherwise permitted by Bank
in writing.

        6.    Income Tax Returns.    Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

        7.    No Subordination.    There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this letter to any other obligation of Borrower.

        8.    Permits, Franchises.    Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
all rights to trademarks, trade names, patents and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

        9.    ERISA.    Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a "Plan"); no
Reportable Event, as defined in ERISA, has occurred and is continuing with
respect to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.

3

--------------------------------------------------------------------------------


        10.    Other Obligations.    Borrower is not in default on any
obligation for borrowed money or any purchase money obligation in excess of
$1,000,000.00, or any other material lease, commitment, contract, instrument or
obligation.

        11.    Environmental Matters.    Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. To the best of Borrower's
knowledge, none of the operations of Borrower is the subject of any federal or
state investigation evaluating whether any remedial action involving a material
expenditure is needed to respond to a release of any toxic or hazardous waste or
substance into the environment. Borrower has no material contingent liability in
connection with any release of any toxic or hazardous waste or substance into
the environment.

        12.    SUBSIDIARIES.    As of the date hereof, Borrower's subsidiaries
consist of the entities named in Schedule I hereto. Each such entity, and any
other entity now or hereafter required by generally accepted accounting
principles to be consolidated with Borrower shall be referred to as a
"Subsidiary".

IV.    CONDITIONS:

        1.    Conditions of Initial Extension of Credit.    The obligation of
Bank to extend any credit contemplated by this letter is subject to fulfillment
to Bank's satisfaction of all of the following conditions:

        (a)    Documentation.    Bank shall have received each of the Loan
Documents, duly executed and in form and substance satisfactory to Bank.

        (b)    Financial Condition.    There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower or any guarantor hereunder, nor any material decline, as determined by
Bank, in the market value of any collateral required hereunder or a substantial
or material portion of the assets of Borrower or any such guarantor.

        (c)    Insurance.    Borrower shall have delivered to Bank evidence of
insurance coverage on all Borrower's property, in form, substance, amounts,
covering risks and issued by companies satisfactory to Bank, and where required
by Bank, with loss payable endorsements in favor of Bank.

        2.    Conditions of Each Extension of Credit.    The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:

        (a)    Compliance.    The representations and warranties contained
herein and in each of the other Loan Documents shall be true on and as of the
date of the signing of this letter and on the date of each extension of credit
by Bank pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
default hereunder, and no condition, event or act which with the giving of
notice or the passage of time or both would constitute such a default, shall
have occurred and be continuing or shall exist.

        (b)    Documentation.    Bank shall have received all additional
documents which may be required in connection with such extension of credit.

4

--------------------------------------------------------------------------------


V.    COVENANTS:

        Borrower covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower shall, unless Bank otherwise consents in
writing:

        1.    Punctual Payment.    Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein.

        2.    Accounting Records.    Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same and inspect the
properties of Borrower.

        3.    Financial Statements.    Provide to Bank all of the following, in
form and detail satisfactory to Bank:

        (a)  not later than 120 days after and as of the end of each fiscal
year, an audited consolidated financial statement of Borrower, prepared by a
certified public accountant acceptable to Bank, to include balance sheet, income
statement and statement of cash flow;

        (b)  not later than 60 days after and as of the end of each fiscal
quarter, a consolidated financial statement of Borrower, prepared by Borrower,
to include balance sheet, income statement and statement of cash flow;

        (c)  contemporaneously with each annual and fiscal quarter end financial
statement of Borrower required hereby, a certificate of the president or chief
financial officer of Borrower that said financial statements are accurate and
that there exists no default hereunder nor any condition, act or event which
with the giving of notice or the passage of time or both would constitute such a
default, and to reflect consolidated cash and cash equivalents, and cash and
cash equivalents separately by Borrower, its U.S. subsidiaries (whether wholly
or partially owned) and its foreign subsidiaries (whether wholly or partially
owned);

        (d)  from time to time such other information as Bank may reasonably
request.

        4.    Compliance.    Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of a governmental agency applicable to Borrower and/or its business.

        5.    Insurance.    Maintain and keep in force insurance of the types
and in amounts customarily carried in lines of business similar to that of
Borrower, including but not limited to fire, extended coverage, public
liability, flood, property damage and workers' compensation, with all such
insurance carried with companies and in amounts satisfactory to Bank, and
deliver to Bank from time to time at Bank's request schedules setting forth all
insurance then in effect.

        6.    Facilities.    Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.

        7.    Taxes and Other Liabilities.    Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision,

5

--------------------------------------------------------------------------------


to Bank's satisfaction, for eventual payment thereof in the event Borrower is
obligated to make such payment.

        8.    Litigation.    Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower.

        9.    Financial Condition.    Maintain Borrower's financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):

        (a)  Consolidated net income after taxes not less than $1.00 on a
quarterly basis, determined as of each quarter end, commencing December 31,
2002.

        (b)  Unencumbered and unrestricted cash and cash equivalents held
domestically by Borrower not less than $130,000,000.00, determined as each
fiscal quarter end.

        (c)  Consolidated net loss after tax not greater than $6,000,000.00
during each of the fiscal quarters ending June 30, 2002 and September 30, 2002,
and consolidated net loss after tax not greater than $7,500,000.00 in fiscal
year ending December 31, 2002

        10.    Other Indebtedness.    Not (nor cause or permit any Subsidiary
to) create, incur, assume or permit to exist any indebtedness or liabilities
resulting from borrowings, loans or advances, whether secured or unsecured,
matured or unmatured, liquidated or unliquidated, joint or several, except
(a) the liabilities of Borrower or any Subsidiary to Bank, (b) any other
liabilities of Borrower and Subsidiaries existing as of, and disclosed to Bank
prior to, the date hereof, (c) new purchase money debt in amounts not to exceed
an aggregate of $10,000,000.00 during the initial term of the Line of Credit,
and (d) borrowings by Borrower's Japanese Subsidiary not to exceed an aggregate
of US$3,000,000.00 outstanding ant any time.

        11.    Merger, Consolidation, Transfer of Assets.    Not (nor cause or
permit any Subsidiary to) merge into or consolidate with any other entity; not
(nor cause or permit any Subsidiary to) make any substantial change in the
nature of Borrower's or Subsidiary's business as conducted as of the date
hereof; not (nor cause or permit any Subsidiary to) acquire all or substantially
all of the assets of any other entity; not (nor cause or permit any Subsidiary
to) sell, lease, transfer or otherwise dispose of all or a substantial or
material portion of Borrower's or any Subsidiary's assets except in the ordinary
course of its business and except for sales and leasebacks of equipment
(inclusive of existing sale/leasebacks) the aggregate book value of which
equipment at the time of such sale/leaseback(s) shall not exceed an aggregate of
$5,000,000.00 at any time.

        12.    Guaranties.    Not (nor cause or permit any Subsidiary to)
guarantee or become liable in any way as surety, endorser (other than as
endorser of negotiable instruments for deposit or collection in the ordinary
course of business), accommodation endorser or otherwise for, nor pledge or
hypothecate any assets of Borrower or any Subsidiary as security for, any
liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank, and except Borrower's $3,000,000.00 guaranty of the
obligations of its Japanese subsidiary.

        13.    Loans, Advances, Investments.    Not (nor cause or permit any
Subsidiary to) make any loans or advances to or investments in any person or
entity, except any of the foregoing existing as of, and disclosed to Bank prior
to, the date hereof and except for loans to officers and employees not to exceed
$300,00.00 per loan or $1,500,000.00 outstanding at any time in the aggregate.

        14.    Dividends, Distributions.    Not declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding;
provided however, that so long as Borrower maintains its valid election as an S
corporation, Borrower may pay cash dividends or distributions to its
shareholders in any fiscal year to cover its shareholders' federal

6

--------------------------------------------------------------------------------


income tax liability for the immediately preceding fiscal year arising as a
direct result of Borrower's reported income for said fiscal year, but not to
exceed the minimum amount so required, and Borrower shall provide to Bank, upon
request, any documentation required by Bank to substantiate the appropriateness
of amounts paid or to be paid.

        15.    Pledge of Assets.    Not (nor cause or permit any Subsidiary to)
mortgage, pledge, grant or permit to exist a security interest in, or lien upon,
all or any portion of Borrower's or a Subsidiary's assets now owned or hereafter
acquired, except any of the foregoing in favor of Bank or which are existing as
of, and disclosed to Bank in writing prior to, the date hereof, and purchase
money liens to the extent they secure purchase money debt permitted under
Paragraph V.10(c) and other liens of specific equipment in connection with
leases thereof in the ordinary course of business.

VI.    DEFAULT, REMEDIES:

        1.    Default, Remedies.    Upon the violation of any term or condition
of any of the Loan Documents, or upon the occurrence of any default or defined
event of default under any of the Loan Documents: (a) all indebtedness of
Borrower under each of the Loan Documents, any term thereof to the contrary
notwithstanding, shall at Bank's option and without notice become immediately
due and payable without presentment, demand, protest or notice of dishonor, all
of which are expressly waived by Borrower; (b) the obligation, if any, of Bank
to extend any further credit under any of the Loan Documents shall immediately
cease and terminate; and (c) Bank shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all security for any credit
subject hereto and to exercise any or all of the rights of a beneficiary or
secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of any such breach or default, are cumulative and not exclusive, and
shall be in addition to any other rights, powers or remedies provided by law or
equity.

        2.    No Waiver.    No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

VII.    MISCELLANEOUS:

        1.    Notices.    All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
letter must be in writing delivered to each party at its address first set forth
above, or to such other address as any party may designate by written notice to
all other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

        2.    Costs, Expenses and Attorneys' Fees.    Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
letter and the other Loan Documents, Bank's continued administration hereof and
thereof, and the preparation of amendments and waivers hereto and thereto,
(b) the enforcement of Bank's rights and/or the collection of any amounts which
become due to Bank under any of the Loan Documents, and (c) the prosecution

7

--------------------------------------------------------------------------------


or defense of any action in any way related to any of the Loan Documents,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

        3.    Successors, Assignment.    This letter shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Bank's prior
written consent. Bank reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, Bank's rights
and benefits under each of the Loan Documents. In connection therewith Bank may
disclose all documents and information which Bank now has or hereafter may
acquire relating to any credit subject hereto, Borrower or its business, any
guarantor hereunder or the business of such guarantor,] or any collateral
required hereunder.

        4.    Entire Agreement; Amendment.    This letter and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This letter may be amended or modified only in writing signed by each
party hereto.

        5.    No Third Party Beneficiaries.    This letter is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this letter or any other of the Loan Documents to
which it is not a party.

        6.    Severability of Provisions.    If any provision of this letter
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
letter.

        7.    Governing Law.    This letter shall be governed by and construed
in accordance with the laws of the State of California.

        8.    Arbitration.

        (a)    Arbitration.    The parties hereto agree, upon demand by any
party, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise arising out
of or relating to in any way (i) the loan and related Loan Documents which are
the subject of this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

        (b)    Governing Rules.    Any arbitration proceeding will (i) proceed
in a location in California selected by the American Arbitration Association
("AAA"); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA's commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA's optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to, as
applicable, as the "Rules"). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a

8

--------------------------------------------------------------------------------


waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.

        (c)    No Waiver of Provisional Remedies, Self-Help and
Foreclosure.    The arbitration requirement does not limit the right of any
party to (i) foreclose against real or personal property collateral;
(ii) exercise self-help remedies relating to collateral or proceeds of
collateral such as setoff or repossession; or (iii) obtain provisional or
ancillary remedies such as replevin, injunctive relief, attachment or the
appointment of a receiver, before during or after the pendency of any
arbitration proceeding. This exclusion does not constitute a waiver of the right
or obligation of any party to submit any dispute to arbitration or reference
hereunder, including those arising from the exercise of the actions detailed in
sections (i), (ii) and (iii) of this paragraph.

        (d)    Arbitrator Qualifications and Powers.    Any arbitration
proceeding in which the amount in controversy is $5,000,000.00 or less will be
decided by a single arbitrator selected according to the Rules, and who shall
not render an award of greater than $5,000,000.00. Any dispute in which the
amount in controversy exceeds $5,000,000.00 shall be decided by majority vote of
a panel of three arbitrators; provided however, that all three arbitrators must
actively participate in all hearings and deliberations. The arbitrator will be a
neutral attorney licensed in the State of California or a neutral retired judge
of the state or federal judiciary of California, in either case with a minimum
of ten years experience in the substantive law applicable to the subject matter
of the dispute to be arbitrated. The arbitrator will determine whether or not an
issue is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

        (e)    Discovery.    In any arbitration proceeding discovery will be
permitted in accordance with the Rules. All discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

        (f)    Class Proceedings and Consolidations.    The resolution of any
dispute arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.

        (g)    Payment Of Arbitration Costs And Fees.    The arbitrator shall
award all costs and expenses of the arbitration proceeding.

        (h)    Real Property Collateral; Judicial Reference.    Notwithstanding
anything herein to the contrary, no dispute shall be submitted to arbitration if
the dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the

9

--------------------------------------------------------------------------------


arbitration waive any rights or benefits that might accrue to them by virtue of
the single action rule statute of California, thereby agreeing that all
indebtedness and obligations of the parties, and all mortgages, liens and
security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable. If any such dispute is not submitted to
arbitration, the dispute shall be referred to a referee in accordance with
California Code of Civil Procedure Section 638 et seq., and this general
reference agreement is intended to be specifically enforceable in accordance
with said Section 638. A referee with the qualifications required herein for
arbitrators shall be selected pursuant to the AAA's selection procedures.
Judgment upon the decision rendered by a referee shall be entered in the court
in which such proceeding was commenced in accordance with California Code of
Civil Procedure Sections 644 and 645.

        (i)    Miscellaneous.    To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

10

--------------------------------------------------------------------------------

        Your acknowledgment of this letter shall constitute acceptance of the
foregoing terms and conditions. Bank's commitment to extend any credit to
Borrower pursuant to the terms of this letter shall terminate on June 30, 2002,
unless this letter is acknowledged by Borrower and returned to Bank on or before
that date.

    Sincerely,
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
By:
 
    

--------------------------------------------------------------------------------

Matt Jurgens
Vice President

Acknowledged and accepted as of                    :


ULTRATECH STEPPER, INC.
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 

11

--------------------------------------------------------------------------------




EXHIBIT A



REVOLVING LINE OF CREDIT NOTE


$8,000,000.00   San Jose, California
May 20, 2002

        FOR VALUE RECEIVED, the undersigned Ultratech Stepper, Inc. ("Borrower")
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
at its office at Santa Clara Technology RCBO, 121 Park Center Plaza, 3rd Floor,
San Jose, California, or at such other place as the holder hereof may designate,
in lawful money of the United States of America and in immediately available
funds, the principal sum of Eight Million Dollars ($8,000,000.00), or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.

DEFINITIONS:

        As used herein, the following terms shall have the meanings set forth
after each, and any other term defined in this Note shall have the meaning set
forth at the place defined:

        (a)  "Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in California are authorized or required by law to
close.

        (b)  "Fixed Rate Term" means a period commencing on a Business Day and
continuing for 1,2,3,6 or 12 months, as designated by Borrower, during which all
or a portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than One Hundred Thousand Dollars
($100,000.00); and provided further, that no Fixed Rate Term shall extend beyond
the scheduled maturity date hereof. If any Fixed Rate Term would end on a day
which is not a Business Day, then such Fixed Rate Term shall be extended to the
next succeeding Business Day.

        (c)  "LIBOR" means the rate per annum (rounded upward, if necessary, to
the nearest whole 1/8 of 1%) and determined pursuant to the following formula:

LIBOR =   Base LIBOR

--------------------------------------------------------------------------------

100% - LIBOR Reserve Percentage    

          (i)  "Base LIBOR" means the rate per annum for United States dollar
deposits quoted by Bank as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies. Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

        (ii)  "LIBOR Reserve Percentage" means the reserve percentage prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.

A-1

--------------------------------------------------------------------------------




        (d)  "Prime Rate" means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank's base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

        (a)    Interest.    The outstanding principal balance of this Note shall
bear interest (computed on the basis of a 360-day year, actual days elapsed)
either (i) at a fluctuating rate per annum equal the Prime Rate in effect from
time to time, or (ii) at a fixed rate per annum determined by Bank to be two and
one quarter percent (2.25%) above LIBOR in effect on the first day of the
applicable Fixed Rate Term. When interest is determined in relation to the Prime
Rate, each change in the rate of interest hereunder shall become effective on
the date each Prime Rate change is announced within Bank. With respect to each
LIBOR selection hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and Fixed Rate Term applicable thereto and any payments
made thereon on Bank's books and records (either manually or by electronic
entry) and/or on any schedule attached to this Note, which notations shall be
prima facie evidence of the accuracy of the information noted.

        (b)    Selection of Interest Rate Options.    At any time any portion of
this Note bears interest determined in relation to LIBOR, it may be continued by
Borrower at the end of the Fixed Rate Term applicable thereto so that all or a
portion thereof bears interest determined in relation to the Prime Rate or to
LIBOR for a new Fixed Rate Term designated by Borrower. At any time any portion
of this Note bears interest determined in relation to the Prime Rate, Borrower
may convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (i) the
interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for each LIBOR selection, the length of the applicable Fixed
Rate Term. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection,
(A) if requested by Bank, Borrower provides to Bank written confirmation thereof
not later than three (3) Business Days after such notice is given, and (B) such
notice is given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate
Term, or at a later time during any Business Day if Bank, at it's sole option
but without obligation to do so, accepts Borrower's notice and quotes a fixed
rate to Borrower. If Borrower does not immediately accept a fixed rate when
quoted by Bank, the quoted rate shall expire and any subsequent LIBOR request
from Borrower shall be subject to a redetermination by Bank of the applicable
fixed rate. If no specific designation of interest is made at the time any
advance is requested hereunder or at the end of any Fixed Rate Term, Borrower
shall be deemed to have made a Prime Rate interest selection for such advance or
the principal amount to which such Fixed Rate Term applied.

        (c)    Taxes and Regulatory Costs.    Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and
(ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR. In determining which of the
foregoing are attributable to any LIBOR option available to

A-2

--------------------------------------------------------------------------------


Borrower hereunder, any reasonable allocation made by Bank among its operations
shall be conclusive and binding upon Borrower.

        (d)    Payment of Interest.    Interest accrued on this Note shall be
payable on the last day of each month, commencing June 30, 2002.

        (e)    Default Interest.    From and after the maturity date of this
Note, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of this
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to four
percent (4%) above the rate of interest from time to time applicable to this
Note.

BORROWING AND REPAYMENT:

        (a)    Borrowing and Repayment.    Borrower may from time to time during
the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above.
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder. The outstanding principal balance of
this Note shall be due and payable in full on June 30, 2003.

        (b)    Advances.    Advances hereunder, to the total amount of the
principal sum stated above, may be made by the holder at the oral or written
request of (i)                          or                         , any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to advances deposited to the credit of any deposit account of any
Borrower, which advances, when so deposited, shall be conclusively presumed to
have been made to or for the benefit of each Borrower regardless of the fact
that persons other than those authorized to request advances may have authority
to draw against such account. The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by any
Borrower.

        (c)    Application of Payments.    Each payment made on this Note shall
be credited first, to any interest then due and second, to the outstanding
principal balance hereof. All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Prime Rate, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest Fixed Rate Term first.

PREPAYMENT:

        (a)    Prime Rate.    Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to the Prime Rate at any
time, in any amount and without penalty.

        (b)    LIBOR.    Borrower may prepay principal on any portion of this
Note which bears interest determined in relation to LIBOR at any time and in the
minimum amount of One Hundred Thousand Dollars ($100,000.00); provided however,
that if the outstanding principal balance of such portion of this Note is less
than said amount, the minimum prepayment amount shall be the entire outstanding
principal balance thereof. In consideration of Bank providing this prepayment
option to Borrower, or if any such portion of this Note shall become due and
payable at any time prior to the last day of the Fixed Rate Term applicable
thereto by acceleration or otherwise, Borrower shall pay to Bank immediately
upon demand a fee which is the sum of the discounted monthly differences for
each

A-3

--------------------------------------------------------------------------------


month from the month of prepayment through the month in which such Fixed Rate
Term matures, calculated as follows for each such month:

(i)Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.

(ii)Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

(iii)If the result obtained in (ii) for any month is greater than zero, discount
that difference by LIBOR used in (ii) above.

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent (2.00%)
above the Prime Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed). Each change in the rate of interest on any
such past due prepayment fee shall become effective on the date each Prime Rate
change is announced within Bank.

EVENTS OF DEFAULT:

        The occurrence of any of the following shall constitute an "Event of
Default" under this Note:

        (a)  The failure to pay any principal, interest, fees or other charges
when due hereunder or under any contract, instrument or document executed in
connection with this Note.

        (b)  The filing of a petition by or against any Borrower, any guarantor
of this Note or any general partner or joint venturer in any Borrower which is a
partnership or a joint venture (with each such guarantor, general partner and/or
joint venturer referred to herein as a "Third Party Obligor") under any
provisions of the Bankruptcy Reform Act, Title 11 of the United States Code, as
amended or recodified from time to time, or under any similar or other law
relating to bankruptcy, insolvency, reorganization or other relief for debtors,
provided, however, that if the petition or other proceeding is filed against
Borrower or such Third party Obligor without the concurrence or acquiescence of
Borrower or such Third Party Obligor, no Event of Default shall be deemed to
have occurred unless the petition or other proceeding is not dismissed or
discharged within 30 days after its filing, provided, further, that Bank shall
not be required to make new advances during such 30 day period; the appointment
of a receiver, trustee, custodian or liquidator of or for any part of the assets
or property of any Borrower or Third Party Obligor; any Borrower or Third Party
Obligor becomes insolvent, makes a general assignment for the benefit of
creditors or is generally not paying its debts as they become due; or any
attachment or like levy on any property of any Borrower or Third Party Obligor.

        (c)  The death or incapacity of any individual Borrower or Third Party
Obligor, or the dissolution or liquidation of any Borrower or Third Party
Obligor which is a corporation, partnership, joint venture or other type of
entity.

        (d)  Subject to applicable cure period(s), if any, any default in the
payment or performance of any obligation, or any defined event of default, under
any provisions of any contract, instrument or document pursuant to which any
Borrower or Third Party Obligor has incurred any obligation for borrowed money,
any purchase obligation, or any other liability of any kind to any person or
entity,

A-4

--------------------------------------------------------------------------------


including the holder, and, if obligation or liability is owed to a party other
than Bank, the amount thereof exceeds $500,000.00.

        (e)  Any financial statement provided by any Borrower or Third Party
Obligor to Bank proves to be (i) incorrect, false or misleading in any material
respect, or (ii) not to have been prepared in accordance with generally accepted
accounting principles consistently applied.

        (f)    Any sale or transfer of all or a substantial or material part of
the assets of any Borrower or Third Party Obligor other than in the ordinary
course of its business.

        (g)  Any violation or breach of any provision of, or any defined event
of default under, any addendum to this Note or any loan agreement, guaranty,
security agreement, deed of trust, mortgage or other document executed in
connection with or securing this Note.

MISCELLANEOUS:

        (a)    Remedies.    Upon the occurrence of any Event of Default, the
holder of this Note, at the holder's option, may declare all sums of principal
and interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by each Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. Each Borrower shall pay to the holder
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of the holder's in-house counsel), expended
or incurred by the holder in connection with the enforcement of the holder's
rights and/or the collection of any amounts which become due to the holder under
this Note, and the prosecution or defense of any action in any way related to
this Note, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

        (b)    Obligations Joint and Several.    Should more than one person or
entity sign this Note as a Borrower, the obligations of each such Borrower shall
be joint and several.

        (c)    Governing Law.    This Note shall be governed by and construed in
accordance with the laws of the State of California.

        IN WITNESS WHEREOF, the undersigned has executed this Note as of the
date first written above.


ULTRATECH STEPPER, INC.
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 

A-5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.16



EXHIBIT A



REVOLVING LINE OF CREDIT NOTE
